Citation Nr: 0116297	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-22 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to waiver of recovery of overpayment of VA 
pension benefits, in the calculated amount of $3,756.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 decision by the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Jackson, Mississippi.  In its decision, the Committee 
determined that the appellant was not entitled to waiver of 
recovery of an overpayment of VA pension benefits, and that 
recovery of the debt would not be against the standard of 
equity and good conscience.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Effective December 1, 1998, the appellant was awarded 
non-service connected pension benefits; he was then and 
thereafter advised of the necessity for reporting income from 
all sources and any changes in family income or net worth 
promptly.

3.  The appellant's non-service connected pension award was 
terminated effective May 1, 1999, due to the appellant's 
failure to disclose information relevant to his income in a 
timely manner.

4.  The termination of the appellant's pension award resulted 
in an overpayment in the calculated amount of $3,756.00.

5.  The appellant's failure to provide information to the VA 
concerning receipt of additional family income is not shown 
by the evidence of record to constitute fraud, 
misrepresentation of a material fact, or bad faith.

6.  The appellant was at fault in the creation of the debt.

7.  Collection of the debt would deprive the appellant and 
his family of the basic necessities of life and defeat the 
purpose of the benefit.  


CONCLUSIONS OF LAW

1.  The overpayment was not created through fraud, 
misrepresentation of a material fact, or bad faith by the 
appellant.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§§ 1.962, 1.965 (2000).

2.  Recovery of the overpayment of VA pension benefits in the 
calculated amount of $3,756.00, would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. §§ 1.963, 1.965, (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty To Assist 

VA has a duty to assist in the development of facts relating 
to this claim.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the Veterans Claims Assistance Act of 2000, 
VA's duties have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The appellant was notified by 
means of the June 2000 decision and August 2000 Statement of 
the Case (SOC) of the information and evidence needed to 
substantiate his claim.  VA has no outstanding duty to inform 
him that any additional information or evidence is needed.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified at 38 U.S.C. § 5103A).  
The appellant has not referenced any unobtained evidence that 
might aid his claim or that might be pertinent to the bases 
of the denial of his waiver request.  Therefore, following a 
careful review of the record, the Board is satisfied that VA 
has fulfilled its duty to assist the appellant, and that 
there is sufficient evidence of record upon which this claim 
may be properly adjudicated.

Factual Background

A review of the record indicates that the appellant filed a 
claim for non-service connected pension benefits in May 1994.  
This claim was initially denied because the appellant's 
income exceeded the maximum amount for pension eligibility.  
The appellant thereafter filed another claim for non-service 
connected pension benefits in November 1998.  In support of 
his claim, the appellant submitted an eligibility 
verification report (EVR), VA Form 21-0516-1.  

In the November 1998 EVR, the appellant indicated that he was 
married, and that he had not worked in the past year.  The 
appellant reported that he received monthly retirement 
benefits in the amount of $496.00.  It was noted that the 
appellant's spouse had no income.  The appellant reported 
cash holdings valued at $24.00 for himself and his spouse.  
In the appropriate space, the appellant checked the box 
indicating that his income had changed during the past 12 
month period.  This change was attributed to the termination 
of the wife's employment in October 1998, and her illness.  
The appellant reported no unreimbursed medical expenses.  It 
was noted that the appellant was covered by medical health 
insurance.

In a January 1999 financial report, the appellant reported 
that he received $497.00 in monthly Social Security benefits 
since May 1988.  The appellant's spouse had no income.  He 
also reported a net worth valued at $50.00, consisting of a 
joint account with his spouse.

The appellant was awarded non-service connected pension 
benefits effective from December 1, 1998.  It was noted that 
this award was based upon the appellant's countable annual 
income of $5,964.00.  It was further noted that in 
determining the appellant's countable income, the RO relied 
upon information provided by the appellant relative to his 
income.  The appellant was advised that any changes in his 
income should be reported to VA immediately.

In January 2000, the appellant submitted an EVR, in which he 
reported gross monthly income from Social Security for 
himself, $505.00, and his spouse, $767.00.  In the 
appropriate space, the appellant indicated that he nor his 
wife received earnings from wages during the periods from 
January 1999 to December 1999.  He indicated that he did not 
expect to earn income from wages during the period from 
January 2000 to December 2000.   The appellant noted that his 
income had changed during this reporting period, and 
attributed this circumstance to his wife's receipt of Social 
Security benefits in "April 1999."  He reported a net worth 
valued at ten dollars, consisting of cash holdings held in 
account.  The appellant reported unreimbursed medical 
expenses totaling $2,241.92 during that period.  

In a March 2000 EVR, the appellant reported income from 
Social Security for himself, $505.00, and his spouse, 
$767.00.  In the appropriate space, the appellant indicated 
that he nor his wife received earnings from wages during the 
periods from January 1999 to December 1999.  He did not 
expect to earn income from wages during the period from 
January 2000 to December 2000.   The appellant noted that his 
income had changed during the reporting period, and 
attributed this circumstance to his wife's receipt of Social 
Security benefits in "June 1999."  He reported his net 
worth, consisting of cash or non-cash interest bearing 
banking accounts as "nominal."  The appellant reported 
unreimbursed medical expenses in the amount of $2,614.62.

Pension benefits were terminated effective May 1, 1999.  By 
letter dated in February 2000, the appellant was notified of 
the $3,756.00 overpayment in pension benefits due to his 
income.

In May 2000, the appellant requested a waiver of an 
overpayment in pension benefits.  In support of his request, 
a Financial Status Report, VA Form 20-5655, was submitted for 
consideration.  In this disclosure report, the appellant 
indicated that he was not employed, and received no monthly 
earned income.  He noted that his wife had been employed from 
1991 to 1998.  He indicated that he received $505.00 in 
monthly Social Security benefits, and indicated that his wife 
received $767.00 in monthly Social Security benefits.  He 
reported monthly expenses in the amount of $1,806.00.  The 
appellant reported monthly expenses for costs associated with 
rent or mortgage ($225.00); food ($200.00); utilities and 
heat ($255.00); automobile insurance ($129.00); clothes 
($25.00); automobile maintenance and service ($100.00); and 
medication for his wife ($541.00).  He also reported monthly 
payments for installment contracts totaling $181.00.  
(However, these reported expenses total $1,656.00.)  

In the appropriate space, the appellant listed a single 
monthly installment payment in the amount of $106.00, 
associated with a bank loan with an original debt of 
$1,200.00 incurred in June 1998.  The unpaid balance for this 
account was $424.00.  There were no past due amounts 
associated with this account.  The appellant reported a 
monthly deficit of $434.00.  He indicated that he was unable 
to pay any amount toward his indebtedness.  The appellant 
indicated that he and his spouse had been adjudicated 
bankrupt.  In that context, he noted that bankruptcy had been 
discharged in 1995.  His spouse's bankruptcy was discharged 
in 1984.  In that report, the appellant indicated that his 
spouse's medical expenses totaled $541.00 for the past four 
month period.  The appellant noted that during the previous 
year, his wife had Medicare coverage for some months of that 
year.  Additionally, he indicated that he was no longer in 
receipt in pension benefits.  

Regarding his assets, the appellant reported "nominal" cash 
holdings.  He reported "0" cash on hand.  The appellant 
valued his two automobiles at $500.00 and $2,000.00, 
respectively.  

This matter was referred to the Committee for review of the 
appellant's request of waiver of the $3,756.00 overpayment in 
pension benefits in May 2000.  In June 2000, the Committee 
denied the appellant's request for waiver of the overpayment.  
It was determined that while the appellant was not found to 
be guilty of fraud, misrepresentation, or bad faith in the 
creation of the debt, it would not be against equity and good 
conscience to require repayment of the debt amount.  In this 
regard, it was noted that the appellant was at fault in the 
creation of the debt due to his failure to report family 
income.

The appellant filed a notice of disagreement with this 
decision in June 2000.  In his correspondence, the appellant 
referenced information documented in his earlier (March 2000) 
financial report regarding costs associated with his spouse's 
medication.  In that context, the appellant indicated that 
the reported costs, $541.00, covered medical expenses 
incurred from September through December of 1999.  In support 
of his waiver request and, in particular, with respect to 
this reported expense, the appellant submitted a report of 
pharmacy expenses incurred from January 1999 through June 
2000.  This report reflects a total of $1,159.92 in 
accumulated expenses for medication during the period from 
January 1999 through December 1999.  Additional pharmacy 
expenses totaling $67.26 were accumulated from the period 
January to June 2000.  A billing statement for treatment 
received between 1999 and 2000 documented an unpaid balance 
in the amount of $19.56.  

Analysis

In this case, the appellant was awarded VA pension benefits 
effective from December 1998, based upon his reported income 
of Social Security benefits.  Shortly thereafter, the 
appellant's spouse was awarded Social Security benefits.  It 
was disclosed in a subsequent EVR that the appellant's spouse 
was in receipt of Social Security benefits.  The appellant's 
benefits were terminated effective May 1999, as the 
appellant's income for VA pension purposes exceeded the 
maximum eligibility requirements.

Under applicable federal regulations, a veteran, surviving 
spouse or child who is receiving pension must notify the VA 
of all circumstances which will affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  
38 C.F.R. § 3.660(a)(1).  For pension purposes, payments of 
any kind from any source will be counted as income during the 
12 month annualization period in which received, unless 
specifically excluded under the provisions of 38 C.F.R. 
§ 3.272 (2000).
As a direct result of the appellant's failure to promptly and 
accurately report his family income, he has been overpaid 
pension benefits in the calculated amount of $3,756.00.  The 
amount of the debt is not in disputed.

The appellant has requested that the VA waive the recovery of 
the assessed overpayment of improved pension benefits at 
issue.  The law precludes waiver of recovery of an 
overpayment or waiver of collection of the any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c).  

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government." A debtor exhibits lack 
of good faith where the debtor's conduct shows an "absence of 
an honest intention to abstain from taking unfair advantage 
of the ... Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. 1.962(b).

To summarize, the evidence reflects that the appellant did 
not promptly notify the VA of the change in family income 
which was effective in April 1999.  However, he did notify 
the VA of the change in income when he submitted the yearly 
EVR.

After a thorough review of the evidence of record, and the 
contentions presented by the appellant, it is the opinion of 
the Board that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  This does not mean that 
he may not be found at fault in its creation, but merely 
indicates that the acts which led to its creation do not meet 
the high degree of impropriety as to constitute fraud, 
misrepresentation, or bad faith.  The appellant's failure to 
accurately and timely report certain information led to the 
creation of the overpayment, but such action does not 
automatically preclude the waiver of recovery of the 
overpayment that was consequently established by such 
failure.  Therefore, the waiver is not precluded under the 
provision set forth in 38 U.S.C.A. § 5302(a).  

The next issue which must be addressed is whether collection 
of the current debt would be contrary to the principles of 
equity and good conscience.  If there is no indication of 
fraud, misrepresentation or bad faith, as in this case, 
recovery of overpayments of benefits under laws administered 
by the Secretary of Veterans Affairs is prohibited if the 
Secretary determines that recovery would be against equity 
and good conscience.  38 U.S.C.A. 5302(a); 38 C.F.R. 1.962.  

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights.  In 
such a determination, consideration will be given to six 
elements which include the degree of fault of the debtor; a 
balancing of fault between the debtor and VA; whether 
recovery of the overpayment would cause undue financial 
hardship to the debtor, or result in unjust enrichment; 
whether repayment of the debt would defeat the purpose for 
which it was intended and whether he changed his position to 
his detriment. 38 U.S.C.A. 5302; 38 C.F.R. 1.965.

With regard to fault, the record shows that the appellant was 
informed as to his responsibilities as a VA benefits 
recipient and that he failed to accurately and timely report 
income information.  As a result of his failure to report 
this income, his pension benefits were adjusted, giving rise 
to an overpayment.  Thus, he is solely at fault in the 
creation of the debt.  Notwithstanding, the Board will 
consider whether recovery of the overpayment would result in 
undue financial hardship.  With respect to the element of 
"undue financial hardship," the Board notes that the 
regulation provides that consideration should be given to 
whether collection of the indebtedness would deprive the 
debtor of the basic necessities.  The March 2000 financial 
report shows that monthly income was $1272.00.  The veteran 
reported that total monthly expenses exceeded monthly income 
by $474.00.  There are inaccuracies in his calculations.  As 
indicated by the veteran the $541.00 for medical expenses was 
for a four-month period from September to December 1999.  
Thus, the monthly amount was $135.00.  Thus, total monthly 
expenses were $1250.00.  Accordingly, monthly income exceeded 
monthly expenses by $22.00. 

However, the Board is aware that the monthly expenses will 
fluctuate.  Additionally, the expenses reported by the 
appellant in March 2000 represented the bare essentials.  
Accordingly, it is the Board's judgment that collection of 
the debt would result in financial hardship on the veteran 
and his family. Thus, the Board finds that collection of the 
overpayment would deprive the veteran and his family of the 
basis necessities of life.  This, in turn, defeats the 
purpose of pension benefits. The Board further finds that 
waiver of recovery of the overpayment would not result in the 
appellant's unjust enrichment.  There is no evidence of 
record to indicate that the appellant relinquished a valuable 
right or incurred a legal obligation as a result of his 
reliance on these additional VA benefits.  38 C.F.R. 
§ 1.965(a).

After weighing the evidence, the Board finds that recovery of 
the overpayment would violate the principles of equity and 
good conscience.  38 C.F.R. §§ 1.963, 1.965.  Thus, the Board 
concludes that a waiver of recovery of the overpayment of 
pension benefits at issue in this appeal is warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of VA 
pension benefits in the calculated amount of $3,756.00 is 
granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

